DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 11 have been amended.

Objections to the Drawings
Replacement sheets for the Figure(s) 2 have overcome the previous objections. Drawings are no longer objected.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 1-19 are now withdrawn as amendments made to claim(s) 1 and 11 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 12/29/2020 with respect to Claim(s) 1-19 have been fully considered but they are not persuasive. 


Applicant's arguments with respect to Claim(s) 1-19 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-19 herein.                                                                                                                                               

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US 20130200902; hereinafter Kurimoto) in view of Chikkannanavar et al. (US 20170259687).
Regarding claim 1, Kurimoto teaches in figure(s) 1-10 a vehicle battery diagnosis method, comprising: 
receiving, by a controller (controller 30; figure 1), battery state history data (battery history data in figures 2-3) comprising data stored according to state of charge (SOC) ranges of a battery (12/10) and SOCs of the battery (para. 104 - distribution of the SOC of the assembled battery 10 as an example of the use history segments of the SOC can be set by dividing the range of the SOC from 0% to 100% in steps of a predetermined change amount; figures 7); 
determining, by the controller (30), maximum distributions of the SOCs of the battery based on the battery state history data (para. 116 - SOC distribution shifted from lower to higher SOC maximums in figure 7A vs 7B use env; para. 23 -  A history of a parameter contributing to the deterioration of the electric storage element can be used as the use history); and 
diagnosing (abs. - controller perform the diagnosis for the reuse of the electric storage apparatus), by the controller (30), a state of the battery based on a reduction rate (para. 51 - deterioration of the battery can be typically recognized on the basis of an increase in resistance value and a reduction in capacity; para. 112 -  As the SOC of the assembled battery 10 is held higher, the resistance increase rate of the assembled battery 10 (battery block 12) is increased more easily. Thus, the assembled battery 10 used in the use environment of FIG. 7B tends to be deteriorated more easily than the assembled battery 10 used in the use environment of FIG. 7A).
Kurimoto does not teach explicitly diagnosing, by the controller, a state of the battery based on a capacity reduction rate among the maximum distributions of the SOCs of the battery in each time period.
However, Chikkannanavar teaches in figure(s) 1-6 diagnosing, by the controller (controller 148 in figures 1-2; para. 50 - controller compares the rate of change of voltage across the battery cell with respect to an associated time (dV/dt) with a predetermined dV/dt threshold), a state of the battery based on a capacity reduction rate among the maximum distributions of the SOCs of the battery in each time period (para. 29 -  capacity data may be logged for each cell over a period of time and trends may be observed and recorded. When absolute capacity or the rate of change of capacity exceeds a pre-determined threshold, a signal may be output from the controller; para. 38 - ate of change of voltage of the battery cell may be measured with respect to various conditions, including a change in time, a change in SOC, or a rate of change of current flow to the battery cell; figures 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurimoto by having diagnosing, by the controller, a state of the battery based on a capacity reduction rate among the maximum distributions of the SOCs of the battery in each time period as taught by Chikkannanavar in order to provide "A battery management system for a vehicle includes a controller configured to, in response to a rate of change of voltage during discharge of a battery cell exceeding a first threshold more than a predetermined number of times over a predefined duration, output an error signal, and in response to the rate of change exceeding a second threshold greater than the first, output the error signal" (abstract).

Regarding claim 2, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis method according to claim 1, wherein the diagnosing of the state of the battery includes: determining, by the controller, the state of the battery through a first logic based on data for a first period among the battery state history data; and determining, by the controller, the state of the battery through a second logic based on periodically stored data among the battery state history data, when the data for the first period data does not correspond to data processed by the first logic (para. 57 - each time a timer counts a predetermined time period, the internal resistance of each battery block 12 can be calculated, and the internal resistance can be stored in the memory 30a. When the assembled battery 10 is mounted on the vehicle, each time the running distance of the vehicle reaches a predetermined distance, the internal resistance of each battery block 12 can be calculated, and the internal resistance can be stored in the memory 30a).

Regarding claim 3, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis method according to claim 2, wherein the determining of the state of the battery through the first logic includes: determining, by the controller, whether a final SOC of the battery is less than a first SOC; determining, by the controller, whether a maximum SOC of the battery for a second period exceeds a second SOC, in response to determining that the final SOC of the battery is less than the first SOC (para. 157 - totalized times at lower SOCs longer than the totalized times at higher SOCs; figures 10); determining, by the controller, whether a minimum internal resistance value of the battery for the first period exceeds a predetermine value, in response to determining that the maximum SOC of the battery for the second period exceeds the second SOC (para. 157 - battery block 12 having a higher resistance increase rate); and diagnosing, by the controller, that recharging of the battery is necessary, in response to determining that the minimum internal resistance value of the battery exceeds the predetermined value (para. 46 - memory 30a can have various types of information stored therein such as control parameters for use in controlling charge and discharge of the assembled battery 10).

Regarding claim 4, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis method according to claim 3, wherein the determining of the state of the battery through the first logic further includes: diagnosing, by the controller, that exchange of the battery is necessary, in response to determining that the minimum internal resistance value of the battery is less than the predetermined value (para. 61 - when the internal resistance reaches a preset threshold value, the controller 30 determines that charge and discharge of the assembled battery 10 should be inhibited or suppressed to replace the assembled battery 10).

Regarding claim 5, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis method according to claim 3, wherein the first SOC has a value less than the second SOC (SOC variations in figures 10).

Regarding claim 6, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis method according to claim 3, wherein the first period has a value greater than the second period (para. 60 - timings of acquiring the data indicating the internal resistance, that is, the number of times the data indicating the internal resistance is acquired within a predetermined period, can be set as appropriate).

Regarding claim 7, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis method according to claim 2, wherein the diagnosing the state of the battery through the second logic includes: selecting, by the controller, maximum distribution ranges of the SOCs of the battery based on the periodically stored data (para. 108 - controller 30 can calculate the SOC of the assembled battery 10 at the predetermined intervals); calculating, by the controller, a maximum distribution range change rate of (SOC distribution in figures 7); determining, by the controller, whether a capacity reduction rate of the battery exceeds a predetermined value based on the calculated maximum distribution range change rate; determining, by the controller, whether an average of the SOCs of the battery within the first period is less than a third SOC, in response to determining that the capacity reduction rate of the battery exceeds the predetermined value (para. 18 -  first block has a resistance increase rate lower than a resistance increase rate of the second block in replacing the first block); and diagnosing, by the controller, that exchange of the battery is necessary, in response to determining that the average of the SOCs (para. 116 - the average value of the SOC distribution can be associated with the rank of the resistance increase rate) of the battery within the first period is less than the third SOC (para. 61 - It can be determined on the basis of the internal resistance whether or not the assembled battery 10 should be replaced. Specifically, when the internal resistance reaches a preset threshold value, the controller 30 determines that charge and discharge of the assembled battery 10 should be inhibited or suppressed to replace the assembled battery 10; figures 6-7).

Regarding claim 9, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis method according to claim 7, wherein the third period has a value greater than the first period (para. 134 - controller 30 uses a timer to measure the time period for which the charge and discharge of the assembled battery 10 is stopped).

Regarding claim 10, Kurimoto teaches in figure(s) 1-10 a non-transitory computer readable recording medium (para. 76 - information about the internal resistance can be input to a PC (Personal Computer) and the input data can be transmitted to the server 200 over the Internet. The information received by the server 200 is stored in the database 201) having a program recorded therein to implement the vehicle battery diagnosis method according to claim 1.

Regarding claim 11, Kurimoto teaches in figure(s) 1-10 a vehicle battery diagnosis apparatus, comprising: 
a receiver (voltage sensors 21, memory 30a; figure 1) configured to receive battery state history data (battery history data in figures 2-3) including data stored according to state of charge (SOC) ranges of a battery (12/10) and SOCs of the battery (para. 104 - distribution of the SOC of the assembled battery 10 as an example of the use history segments of the SOC can be set by dividing the range of the SOC from 0% to 100% in steps of a predetermined change amount; figures 7); and 
a controller (controller 30; figure 1) configured to determine maximum distributions of the SOCs of the battery based on the battery state history data (para. 116 - SOC distribution shifted from lower to higher SOC maximums in figure 7A vs 7B use env) and diagnose a state of the battery based on a reduction rate (para. 51 - deterioration of the battery can be typically recognized on the basis of an increase in resistance value and a reduction in capacity; para. 112 -  As the SOC of the assembled battery 10 is held higher, the resistance increase rate of the assembled battery 10 (battery block 12) is increased more easily. Thus, the assembled battery 10 used in the use environment of FIG. 7B tends to be deteriorated more easily than the assembled battery 10 used in the use environment of FIG. 7A).
Kurimoto does not teach explicitly diagnosing a state of the battery based on a capacity reduction rate among the maximum distributions of the SOCs of the battery in each time period.
However, Chikkannanavar teaches in figure(s) 1-6 diagnosing (controller 148 in figures 1-2; para. 50 - controller compares the rate of change of voltage across the battery cell with respect to an associated time (dV/dt) with a predetermined dV/dt threshold) a state of the battery based on a capacity reduction rate among the maximum distributions of the SOCs of the battery in each time period (para. 29 -  capacity data may be logged for each cell over a period of time and trends may be observed and recorded. When absolute capacity or the rate of change of capacity exceeds a pre-determined threshold, a signal may be output from the controller; para. 38 - ate of change of voltage of the battery cell may be measured with respect to various conditions, including a change in time, a change in SOC, or a rate of change of current flow to the battery cell; figures 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurimoto by having diagnosing a state of the battery based on a capacity reduction rate among the A battery management system for a vehicle includes a controller configured to, in response to a rate of change of voltage during discharge of a battery cell exceeding a first threshold more than a predetermined number of times over a predefined duration, output an error signal, and in response to the rate of change exceeding a second threshold greater than the first, output the error signal" (abstract).

Regarding claim 12, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis apparatus according to claim 11, wherein the controller is configured to: determine the state of the battery through a first logic based on data for a first period among the battery state history data; and determine the state of the battery through a second logic based on periodically stored data among the battery state history data, when the data for the first period does not correspond to data processed by the first logic (para. 57 - each time a timer counts a predetermined time period, the internal resistance of each battery block 12 can be calculated, and the internal resistance can be stored in the memory 30a. When the assembled battery 10 is mounted on the vehicle, each time the running distance of the vehicle reaches a predetermined distance, the internal resistance of each battery block 12 can be calculated, and the internal resistance can be stored in the memory 30a).

Regarding claim 13, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis apparatus according to claim 12, wherein the controller, in response to the first logic is configured to: determine whether a final SOC of the battery is less than a first SOC; determine whether a maximum SOC of the battery for a second period exceeds a second SOC, in response to determining that the final SOC of the battery is less than the first SOC (para. 157 - totalized times at lower SOCs longer than the totalized times at higher SOCs; figures 10); determine whether a minimum internal resistance value of the battery for the first period exceeds a predetermine value, in response to determining that the maximum SOC of the battery for the second period exceeds the second SOC (para. 157 - battery block 12 having a higher resistance increase rate); and diagnose that recharging of the battery is necessary, in response to determining that the minimum internal resistance value of the battery exceeds the predetermined value (para. 46 - memory 30a can have various types of information stored therein such as control parameters for use in controlling charge and discharge of the assembled battery 10).

Regarding claim 14, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis apparatus according to claim 13, wherein the controller is configured to diagnose that exchange of the battery is necessary, in response to determining that the minimum internal resistance value of the battery does not exceed the predetermined value (para. 61 - when the internal resistance reaches a preset threshold value, the controller 30 determines that charge and discharge of the assembled battery 10 should be inhibited or suppressed to replace the assembled battery 10).

Regarding claim 15, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis apparatus according to claim 13, wherein the first SOC has a value less than the second SOC (SOC variations in figures 10).

Regarding claim 16, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis apparatus according to claim 13, wherein the first period has a value greater than the second period (para. 60 - timings of acquiring the data indicating the internal resistance, that is, the number of times the data indicating the internal resistance is acquired within a predetermined period, can be set as appropriate).

Regarding claim 17, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis apparatus according to claim 12, wherein the controller, in response to the second logic is configured to: select maximum distribution ranges of the SOCs of the battery based on the periodically stored data (para. 108 - controller 30 can calculate the SOC of the assembled battery 10 at the predetermined intervals); calculate a maximum distribution range change rate of the SOCs of the battery corresponding to a third period based on the selected maximum distribution ranges of the SOCs of the battery (SOC distribution in figures 7); determine whether a capacity reduction rate of the battery exceeds a predetermined value based on the calculated maximum distribution range change rate (para. 18 -  first block has a resistance increase rate lower than a resistance increase rate of the second block in replacing the first block); determine whether an average of the SOCs (para. 116 - the average value of the SOC distribution can be associated with the rank of the resistance increase rate) of the battery within the first period is less than a third SOC, in response to determining that the capacity reduction rate of the battery exceeds the predetermined value; and diagnose that exchange of the battery is necessary, in response to determining that the average of the SOCs of the battery within the first period is less than the third SOC (para. 61 - It can be determined on the basis of the internal resistance whether or not the assembled battery 10 should be replaced. Specifically, when the internal resistance reaches a preset threshold value, the controller 30 determines that charge and discharge of the assembled battery 10 should be inhibited or suppressed to replace the assembled battery 10; figures 6-7).

Regarding claim 19, Kurimoto teaches in figure(s) 1-10 the vehicle battery diagnosis apparatus according to claim 17, wherein the third period has a value greater than the first period (para. 134 - controller 30 uses a timer to measure the time period for which the charge and discharge of the assembled battery 10 is stopped).

Allowable Subject Matter

Claim(s) 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 8 and 18, the prior arts of record do not fairly teach or suggest “wherein the diagnosing of the state of the battery through the second logic further includes: diagnosing, by the controller, that the capacity of the battery is in a normal state and recharging of the battery is necessary, in response to determining that the average of the SOCs of the battery within the first period is greater than the third SOC.” including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                     
	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868